DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	The amendment filed on 06-01-2022 has been entered and considered.
Claims 1-30 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 25 and 29-30 recite: “transmitting/transmit/receiving/receive…, an indication of a configuration for probing…, wherein the configuration includes/comprises…” which make the claims vague and indefinite because they differentiate between “the indication of a configuration” and “the configuration” and it is not known nor clear the difference between them and what the claimed “indication of a configuration” is referring to.  Based on the specification and prior claim language, the transmitting/receiving is for only the configuration and not the newly introduced “indication of configuration”.  Thus, it is not known the metes and the bounds of the claimed language.  Similar issue occurs in claims 4-5 and 18.
Claim 27 recites the limitation "the indication of a communication configuration update" in line 2.  There is insufficient antecedent basis for this limitation in the claim or the parent claim(s) and thus makes the claim vague and indefinite.  Therefore, it is not known the metes and the bounds of the claimed language.  
Claims 2-3, 6-17, 19-24, 26 and 28 are rejected because of their dependency on the rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-8, 13-17, 20 and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ying et al (US 2020/0333456).
For claim 1, Ying discloses a method for wireless communications, comprising: transmitting, to a set of devices (see at least Fig.4; at least BS 112 transmitting to at least UE 130 and object 140), an indication of configuration (see at least [0055]-[0056]; configuration information such as identity of the transmitter, cell identity, time of transmission of the probe pulse…is transmitted via control channel 106) for probing a location of an object (see at least [0041]; probing the position (location) of object), wherein the configuration includes a timing gap associated with at least one set of a transmission window and a reception window for a probing pulse signal (see at least Fig.2 and/or [0048]; configuration including resource mapping ([0029] and/or [0066]) and wherein resource element 161-163 are reserved and adjacent ([0059]) in at least time domain (timing gap) for at least transmission/reception (TX/RX windows) of probe pulses), and wherein the configuration indicates for the set of devices to suspend wireless communications during the timing gap to receive a reflection of the probing pulse signal (see at least [0059]; resource elements 161-163 are reserved and adjacent in at least time domain (timing gap) for probing (suspending regular communication)  and/or [0052]; the probing pulse is shorter than the duration of the element 161-163 to enable reception of an echo (reflection) of the probe pulse during the duration of the respective resource element 161-163); transmitting the probing pulse signal to the object during the transmission window based at least in part on the configuration (see at least [0051] and/or [0067]; transmission of probe pulse during the resource elements 161-163 (at least based on configuration)); receiving the reflection of the probing pulse signal from the object during the reception window based at least in part on transmitting the probing pulse signal (see at least [0052]; reception of an echo (reflection) during resource element 161-163 (reception window) and/or [0044]; receiving echo reflected from object based on the transmitted probe pulse); and updating a communication configuration for a device associated with the object based at least in part on the reflection of the probing pulse signal (see at least [0085]-[0086]; updating a communication configuration by initiating a handover of the terminal associated with the object to another cell (stronger echo)).
For claim 2, Ying further discloses wherein the suspended wireless communications are between at least one device in the set of devices and at least one device not in the set of devices (see at least [0041]; plurality of objects (at least one is not in the set) and UE (in the set)).
For claim 3, Ying further discloses wherein the device associated with the object moves with the object or remains within proximity of the object (see at least Fig.4; at least UE can read on the object and/or [0062]; object such as a car…).
For claim 4, Ying further discloses transmitting the indication of the configuration for probing the location (see at least [0041]; probing the position (location) of object) of the object to the object (see at least [0032]; at least traffic detection (object to object)).
For claim 5, Ying further discloses transmitting the indication of the configuration for probing the location (see at least [0041]; probing the position (location) of object) of the object to the device associated with the object (see at least [0032]; at least positioning aid or obstacle detection in regard of UE associated with objects).
For claim 6, Ying further discloses estimating the location of the object based at least in part on an arrival latency or a reception angle of the reflection of the probing pulse signal, or a combination thereof (see at least [0097]-[0098]; probing to determine position (location) by determining/estimating at least angle of arrival (reception angle) of the echo).
For claim 7, Ying further discloses wherein updating the communication configuration further comprises: selecting at least one device in the set of devices to communicate with the device associated with the object (see at least [0085]-[0086]; updating a communication configuration by initiating a handover of the terminal to another cell 11 (another BS)); and selecting transmit and receive beams for the communication between the at least one device and the device associated with the object (see at least Fig.7 and/or [0084]; the another cell (111) is associated with transmission profile 181 (see at least [0077]; 181 employed based on techniques of beamforming (TX and RX))).
For claim 8, Ying further discloses wherein the configuration for probing the location comprises a probing pulse transmission pattern (see at least [0017] and/or [0061]; probe pulses have directional transmission (pattern)).
For claim 13, Ying further discloses indicating, via the configuration for probing the location, a time gap configuration for the timing gap, wherein the time gap configuration comprises a starting time, a time gap duration, a transmission window duration, a reception window duration, identifiers for devices associated with probing the location of the object, or a combination thereof (see at least Fig.2 and/or [0048] and/or [0059]; configuration including resource mapping and wherein resource element 161-163 are reserved and adjacent in at least time domain (timing gap duration) for at least transmission (TX window duration) of probe pulses and/or [0055]-[0056]; configuration information such as identity of the transmitter, cell identity, time of transmission of the probe pulse…).
For claim 14, Ying further discloses indicating, via the configuration for probing the location, a probing pulse signal duration, a set of tones used for the probing pulse signal, a set of symbols or sub-symbols used for the probing pulse signal, a probing pulse signal sequence, or a combination thereof (see at least [0052]; pulse width/duration and/or [0048] and/or Fig.2; sequence 151).
For claim 15, Ying further discloses indicating, via the configuration for probing the location, a pulse time, a frequency resource location for the probing pulse signal, a spatial resource location for the probing pulse signal, or any combination thereof (see at least [0048] and/or Fig.2; at least resource mapping 155 (time/frequency domain)).
For claim 16, Ying further discloses indicating, via the configuration for probing the location, a receive time window corresponding to times when the reflection of the probing pulse signal is received at the set of devices (see at least [0052]; reception of an echo (reflection) during configured resource element 161-163 (reception window)).
For claim 17, Ying further discloses receiving, from the set of devices, location probing information for the location of the object based at least in part on the set of devices receiving the reflection of the probing pulse signal, wherein the communication configuration is updated based at least in part on the location probing information (see at least [0070]; receiving a report (location probing information) from at least terminal(s) that will be used by BS to accurately determine the location/position of the object and therefore updating communication based on the report).
For claim 20, Ying further discloses transmitting an activating signal enabling transmission of the probing pulse signal (see at least [0055]-[0056]; configuration information such as identity of the transmitter, cell identity, time of transmission of the probe pulse…is transmitted (activating signal) via control channel 106).
For claim 25, Ying discloses method for wireless communications at a receiving device (see at least Fig.4; UE 130), comprising: receiving, from a transmitting device (see at least Fig.4; receiving from at least BS 112), an indication of a configuration (see at least [0055]-[0056]; configuration information such as identity of the transmitter, cell identity, time of transmission of the probe pulse…is transmitted via control channel 106) for probing a location of an object (see at least [0041]; probing the position (location) of object), wherein the configuration comprises a timing gap for transmission of a probing pulse signal, wherein the timing gap comprises at least one set of a transmission window and a reception window (see at least Fig.2 and/or [0048]; configuration including resource elements 161-163 ([0029] and/or [0066]) that are reserved and adjacent ([0059]) in at least time domain (timing gap) for at least transmission/reception (TX/RX windows) of probe pulses); suspending wireless communications during the timing gap based at least in part on receiving the configuration for probing the location of the object (see at least [0059]; resource elements 161-163 are reserved and adjacent in at least time domain (timing gap) for probing (suspending regular communication)  and/or [0052]; the probing pulse is shorter than the duration of the element 161-163 to enable reception of an echo (reflection) of the probe pulse during the duration of the respective resource element 161-163 (at least based on configuration)); receiving a reflection of the probing pulse signal from the object during the reception window based at least in part on the transmitting device transmitting the probing pulse signal (see at least [0052]; reception of an echo (reflection) during resource element 161-163 (reception window) and/or [0044]; receiving echo reflected from object based on the transmitted probe pulse); and reporting, to the transmitting device, object location information based at least in part on the reflection of the probing pulse signal (see at least [0070]; sending a report (location probing information) from at least terminal(s) that will be received and used by BS to accurately determine the location/position of the object based on the echo (reflection)).
For claim 26, Ying further discloses determining the object location information based at least in part on an arrival latency or a reception angle of the reflection of the probing pulse signal, or a combination thereof (see at least [0097]-[0098]; probing to determine position (location) by determining/estimating at least angle of arrival (reception angle) of the echo).
For claim 27, Ying further discloses receiving, from the transmitting device, the indication of a communication configuration update for the object based at least in reporting the object location information (see at least [0070]; receiving a report (location probing information) from at least terminal(s) that will be used by BS to accurately determine the location/position of the object and therefore updating communication based on the report).
For claim 28, Ying further discloses wherein the indication of the configuration for probing the location comprises a probing pulse transmission pattern (see at least [0017] and/or [0061]; probe pulses have directional transmission (pattern)).
Claims 29-30 are rejected for same reasons as claims 1 (see at least Fig.4; at least BS 112) and 25 (see at least Fig.4; at least UE 130), respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Qi et al (US 2021/0176655).
For claims 18-19 and 21-23, Ying further discloses wherein the indication of the configuration for probing the location of the object is transmitted in a downlink control channel triggering transmission of the probing pulse signal (see at least [0055]-[0056]; configuration information such as identity of the transmitter, cell identity, time of transmission of the probe pulse…is transmitted (activation signal) via control channel 106).  Ying discloses all the claimed subject matter with the exception of explicitly disclosing that the indication of the configuration (the activating signal) is a downlink control information message (DCI) or a media access control element (MAC CE) or a group common downlink control information transmission or a Radio Resource Control message and the timing gap for the probing pulse signal is aperiodic or semi-persistent.  However, Qi discloses in at least [0022] that signals (timing gap) can be configured on aperiodic basis and in at least [0024] that the indication of configuration can be at least semi-persistent and signaling via DCI, MAC CE and RRC can be used.  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use/select the configuration and transmission of the configuration signals as taught by Qi into the method/apparatus of Ying, as a matter of design choice, for the purpose of at least configuring and transmitting information in order to at least establish proper communication.
5.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Kawamura et al (US 2009/0196249).
For claim 24, Ying further discloses the transmission of probing pulse signal (see at least Figs.3 and/or 4; signal 171) without explicitly disclosing identifying a pulse occasion hopping pattern for transmitting the probing pulse signal, wherein the probing pulse signal is transmitted according to the pulse occasion hopping pattern.  However, Kawamura discloses identifying a hopping pattern (pulse occasion) for transmitting a control signal, wherein the control signal is transmitted according to the hopping pattern (see at least [0089] and/or [0126]; transmitting according to a hopping pattern).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use/select hopping pattern transmission as taught by Kawamura into the probing method/apparatus of Ying by transmitting the probing pulse using the hopping pattern for the purpose of at least achieving desired quality of the transmitted signal and/or reducing interference on and from other signals. 
6.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Gargaro et al (US 2020/0120556).
For claim 9, Ying further discloses wherein the configuration for probing the location of the object is transmitted in a downlink control channel triggering transmission of the probing pulse signal (see at least [0055]-[0056]; configuration information such as identity of the transmitter, cell identity, time of transmission of the probe pulse…is transmitted via control channel 106).  Ying discloses all the claimed subject matter with the exception of explicitly disclosing wherein the configuration for probing the location of the object comprises a set of identifiers for transmitting devices of the set of devices, wherein the transmitting devices are configured to transmit additional probing pulse signals during the timing gap in respective transmission windows.  However, Ying further discloses in at least [0046] that more than two devices can participate in the probing as transmitters (plurality of transmitters) and wherein Gargaro discloses in at least [0039] that probing includes identifiers of the transmitter and the receiver.  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Gargaro into method/apparatus of Ying by including the identifiers of the plurality of the probe transmitters in the configuration that will allow the identified transmitters to transmit probing signals (additional probing signals) in the allocated/configured resource element 161-163 (timing gap) for the purpose of at least sending more probe signals and therefore receiving more data (echoes/reflections) to precisely and more accurately determine location/position of objects/devices.
For claim 11, Ying further discloses wherein the configuration for probing the location of the object is transmitted in a downlink control channel triggering transmission of the probing pulse signal (see at least [0055]-[0056]; configuration information such as identity of the transmitter, cell identity, time of transmission of the probe pulse…is transmitted via control channel 106).  Ying discloses all the claimed subject matter with the exception of explicitly disclosing wherein the configuration for probing the location of the object comprises a set of identifiers for receiving devices of the set of devices, wherein the receiving devices are configured to receive the reflection of the probing pulse signal during the timing gap in respective reception windows.  However, Ying further discloses in at least [0046] that more than two devices can participate in the probing as receivers (plurality of receivers) and wherein Gargaro discloses in at least [0039] that probing includes identifiers of the transmitter and the receiver.  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Gargaro into method/apparatus of Ying by including the identifiers of the plurality of the probe receivers in the configuration that will allow the identified receivers to receive responses (echoes/reflection) to the transmitted probing signal(s) in the allocated/configured resource element 161-163 (timing gap) for the purpose of at least receiving more data (echoes/reflections) to precisely and more accurately determine location/position of objects/devices.
7.	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Gargaro and further in view of Li et al (US 2019/0273550).
For claims 10 and 12, Ying further discloses wherein the configuration for probing the location of the object is transmitted in a downlink control channel triggering transmission of the probing pulse signal (see at least [0055]-[0056]; configuration information such as directional transmission profile ([0077]; beams)…is transmitted via control channel 106).  Ying in view of Gargaro discloses all the claimed subject matter with the exception of explicitly disclosing wherein the configuration for probing the location of the object comprises transmit beam identifiers for each of the transmitting devices and receive beam identifiers for each of the receiving devices.  However, Li discloses in at least [0003] the configuring of transmit and receive beam IDs.  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Li into method/apparatus of Ying in view of Gargaro by including the beam IDs of the transmitters and the receivers in the transmitted configuration for the purpose of at least identifying and/or selecting the best beam(s) for communication to the specified object/device based on their position/location. 
	Response to Argument
8.	Applicant's arguments filed have been fully considered but they are not persuasive. 
In regard of claim 1, the Applicant repeatedly argues that Ying does not teach “a timing gap” parameter and wherein the Applicant specifically mentions that Ying makes absolutely no reference to suspend wireless communication during the timing gap (see Remarks pgs.9-10).  However, the examiner disagrees because first of all: what matters is what the parameter does and not what it is called since Ying does not choose to use his own lexicography to designate the parameter as “timing gap”. However, Ying’s mapped parameter is the same regardless to the terminology used.  Second of all, Ying discloses wherein the configuration includes a timing gap associated with at least one set of a transmission window and a reception window for a probing pulse signal and which can be seen in at least Fig.2 and/or [0048] that discloses the resource elements 161-163 that are reserved for pilot signals that are used for probe pulses and wherein the resource elements 161-163 are mapped to the claimed “timing gap” since the elements 161-163 comprised of at least the time resources (time domain).  Furthermore, [0059] discloses that the resource element 161-163 are reserved and adjacent in at least time domain (timing gap) for at least (associated with) transmission/reception (TX/RX windows) of probe pulses.  In addition, at least [0059] discloses that the resource elements 161-163  that are mapped to the claimed “timing gap” are reserved for pilot signals that are used for probe pulses and this is associated with the transmission window and wherein at least [0052] discloses that the transmitted pulse width is shorter than the duration of resource elements 161-163 (timing gap) to enable reception of an echo (reflection) during the duration of the respective resource element 161-163 and which means that the resource elements 161-163 (timing gap) is definitely associated with the reception window since the resource elements 161-163 also includes the reception of the echo (reflection) within the duration of the elements 161-163 (timing gap).  Therefore, the resource elements 161-163 that are mapped to the claimed “timing gap” are associated with at least one set of a transmission window and a reception window for the probing pulse signal.  Third of all, Ying further discloses wherein the configuration indicates for the set of devices to suspend wireless communications during the timing gap to receive a reflection of the probing pulse signal and which can be seen in at least [0059] that resource elements 161-163 are reserved and adjacent in at least time domain (timing gap) for the pilot signals that are used for probe pulses and not for regular data transmission and which means that the regular data transmission is suspended in the reserved resource elements 161-163 (timing gap) since they are reserved for transmission/reception of probe pulses (see at least [0048]).  Finally, Ying further discloses in at least [0059] that resource elements 161-163 (timing gap) are reserved for the probing pulses since resource elements 161-163 can be aligned to achieve a wider bandwidth for probing and not transmission of regular data and this is a proof that the regular data transmission is suspended during the resource elements 161-163 (timing gap) associated with the probing.  Thus, it must be noted that "Claims are to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541,550 (CCPA 1969)." 
In regard of claim 13, in pages 11-12 of the Remarks, the Applicant argues that 
Ying does not disclose wherein the time gap configuration comprises a starting time, a time gap duration, a transmission window duration, a reception window duration, identifiers for devices associated with probing the location of the object, or a combination thereof.  However, the examiner disagrees because: firstly, Ying does not have to disclose all the elements that comprise the above claimed time gap configuration because the claim uses “or” since the last phrase in the claim explicitly recites “or a combination thereof”.  Secondly, and just for the sake argument, Ying clearly discloses in at least Fig.2 and/or [0048] and/or [0059] that the configuration including resource mapping and wherein resource element 161-163 are reserved and adjacent in at least time domain (timing gap duration) and define at least transmission and reception durations (TX/RX window duration) of probe pulses as demonstrated above by the examiner regarding claim 1 (see argument regarding claim 1 above).  Thirdly, Ying further discloses in at least [0055] that the configuration information such as identity of the transmitter, cell identity, time of transmission of the probe pulse… can be included in the transmitted probe pulse or communicated separately in a control channel 106 ([0056]).  Also, must be noted is "In addition, the law of anticipation does not require that a reference "teach" what an appellant's disclosure teaches. Assuming that reference is properly "prior art," it is only necessary that the claims "read on" something disclosed in the reference, i.e., all limitations of the claim are found in the reference, or "fully met" by it. Kalman v. Kimberly-Clark Corp., 71 3 F.2d 760, 772, 21 8 USPQ 781,789 (Fed. Cir. 1983).   Thus, Ying discloses all the argued claimed subject matter.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467